TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 13, 2022



                                      NO. 03-22-00187-CV


                                 J. M. and R. A. G., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the decree terminating parental rights signed by the trial court on April 20,

2022. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the decree. Therefore, the Court affirms the trial court’s termination decree.

Because appellants are indigent and unable to pay costs, no adjudication of costs is made.